FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 15, 2021

                                    No. 04-21-00243-CV

                             Edythe PRINCE and Jared Prince,
                                       Appellants

                                             v.

     Sharon L. PETERS, Individually; Sharon Peters Real Estate, Inc.; Christopher Russo,
  Individually; Christopher Russo Home Inspections, PLLC; Timothy Brown; and The Agency
          Austin, Inc., d/b/a The Agency San Antonio, n/k/a The Agency Texas, Inc.,
                                          Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice


       The en banc court has considered Appellants’ motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.5.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court